Case 1:17-cr-00183-TWP-TAB Document 142 Filed 04/20/20 Page 1 of 2 PageID #: 1048




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


  UNITED STATES OF AMERICA,                       )
                                                  )
                         Plaintiff,               )
         vs.                                      )    CASE NO. 1:17-cr-0183-TWP-TAB
                                                  )
  BUSTER HERNANDEZ,                               )
                                                  )
                         Defendant.               )


    SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE OBJECTIONS
     AND/OR CORRECTIONS TO PRESENTENCE INVESTIGATION REPORT (“PSIR”)
         The Defendant, Buster Hernandez, by counsel, Mario Garcia, for his Second Unopposed

  Motion for Extension of Time to File Objections and/or Corrections to Presentence Investigation

  Report (“PSIR”), states as follows:

     1. The PSIR was issued on March 19, 2020.

     2. The Defendant’s objections and/or corrections were due on April 16, 2020.

     3. This is the Defendant’s Second Motion for Extension of Time to File Objections and/or

  Corrections to PSIR.

     4. Undersigned counsel is having ongoing discussions over the Report with Probation and the

  Assistant United States Attorney and needs additional time.

     5. The undersigned counsel requests an extension of time of fourteen (14) days, up to and

  including April 30, 2020, to file objections and/or corrections to the PSIR.

     6. This Motion is not filed for the purpose of harassment or delay.

     7. On information and belief, Assistant United States Attorneys, Kristina Korobov and

  Tiffany Preston do not object to this Motion.
Case 1:17-cr-00183-TWP-TAB Document 142 Filed 04/20/20 Page 2 of 2 PageID #: 1049




         WHEREFORE, the Defendant, Buster Hernandez, by counsel, respectfully requests the

  Court for an extension of time to file objections and/or corrections to the PSIR, up to and including

  April 30, 2020, and for all other just and proper relief.



                                                         Respectfully submitted,
                                                         BRATTAIN MINNIX GARCIA


                                                         By:/s/ Mario Garcia
                                                         Mario Garcia, #21638-49
                                                         Attorney for Defendant
                                                         One Indiana Square, Suite 2625
                                                         Indianapolis, IN 46204
                                                         (317) 231-1750



                                       CERTIFICATE OF SERVICE

         I hereby certify that on the 20th day of April, 2020, a copy of the foregoing was filed

  electronically. Notice of this filing will be made available by operation of the Court’s CM/ECF

  system.

                                                         /s/ Mario Garcia
                                                         Mario Garcia
